Name: Commission Regulation (EEC) No 3007/89 of 5 October 1989 fixing for the 1989/90 marketing year the minimum purchase price for oranges, mandarins, satsumas and clementines delivered for processing and the financial compensation payable after processing
 Type: Regulation
 Subject Matter: prices;  civil law;  industrial structures and policy
 Date Published: nan

 No L 288/12 Official Journal of the European Communities 6. 10 . 89 COMMISSION REGULATION (EEC) No 3007/89 of 5 October 1989 fixing for the 1989/90 marketing year the minimum purchase price for oranges, mandarins, satsumas and Clementines delivered for processing and the financial compensation payable after processing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of mandarins, satsumas, Clementines and oranges ('), as last amended by Regulation (EEC) No 11 23/89 (2), and in particular Article 2 (3) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 2601 /69, the minimum price which processors must, under the terms of the contracts, pay to producers is to be fixed, for each of the products in question, on the basis of the highest withdrawal price applying during periods of major withdrawals ; whereas major withdrawals are carried out from January to April for oranges, in January and February for mandarins, in November and December for satsumas and in December and January for Clementines ; whereas, in the case of Spain, the withdrawal prices to be used are those valid at the end of the first stage and used for determining the prices applicable from 1 January 1990 pursuant to Article 148 of the Act of Accession ; whereas, in the case of Portugal, the withdrawal prices to be used are those obtaining in that Member State during the 1988-89 marketing year ; Whereas, pursuant to the second subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 2601 /69, financial compen ­ sation for oranges for the 1989/90 marketing year is to be fixed at a level such that the burden on the industry remains equal to that in force during the 1988/89 marketing year ; Whereas, pursuant to the third and fourth subparagraphs of Article 3 ( 1 ), the financial compensation for mandarins, satsumas and Clementines is to be fixed at a level such that for each of those products the burden on the industry is equal to the burden on the industry for oranges, taking account of differences in juice yields ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1989/90 marketing year, the minimum prices to be paid to producers delivering oranges, mandarins, satsumas or Clementines for processing under the terms of contracts within the meaning of Article 2 of Regulation (EEC) No 2601 /69 are hereby fixed as follows : (Ecu/100 kg net) Product Spain Portugal OtherMember States Oranges 13,73 11,81 15,28 Mandarins 11,25 15,45 15,45 Satsumas 8,40 8,40 8,40 Clementines 11,80 11,80 11,80 2. These minimum prices shall be for goods ex-producers packing stations. Article 2 For the 1989/90 marketing year, the financial compensation granted to processors following the processing of oranges, mandarins, Clementines or satsumas delivered under the terms of contracts within the meaning of Article 2 of Regulation (EEC) No 2601 /69 is hereby fixed as follows : (') OJ No L 324, 27. 12. 1969, p. 21 . 0 OJ No L 118, 29. 4. 1989, p. 25. 6 . 10. 89 Official Journal of the European Communities No L 288/ 13 (ECU/100 kg net) Product Spain Portugal v OtherMember States Oranges Mandarins Satsumas Clementines 8,92 7,64 4,79 8,19 7,00 11,84 4,79 8,19 10,47 11,84 4,79 8,19 Article 3 The amounts referred to in Articles 1 and 2 shall apply only to products which satisfy at least the quality and minimum size requirements laid down for Class III . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1989. For the Commission Ray MAC SHARRY Member of the Commission